Citation Nr: 1517383	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  07-18 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to December 1969.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee (RO), which granted service connection for posttraumatic stress disorder (PTSD) and assigned an initial rating of 30 percent.  In an October 2011 decision, the Board granted a higher initial rating of 50 percent effective September 7, 2006, and the issue of entitlement to a TDIU was added to the appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

In a July 2013 decision, the Board denied entitlement to a TDIU.  The Veteran appealed the July 2013 decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2014 Memorandum decision, the Court set aside the July 2013 Board decision and remanded the appeal the appeal for further proceedings consistent with the Court's decision. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A TDIU may be assigned where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a) (2014).  TDIU ratings may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2014).  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a). 

The Veteran's combined rating does not meet the schedular percentage standards of section 4.16(a).  While the Veteran's representative contends in a March 2015 statement that service-connected PTSD, ischemic heart disease, and hypertension are of common etiology, presumptive service connection was granted for ischemic heart disease based on exposure to herbicides used in the Republic of Vietnam, and not based on "combat service" in Vietnam as alleged.  See 38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. §§ 3.307(a)(6); 3.309(e) (2014).  Ischemic heart disease and hypertension do result from a common etiology in this case; however, the Veteran's combined ratings still fail to meet the schedular percentage standards of 38 C.F.R. 
§ 4.16(a).  Thus, the claim for a total rating may be considered only under the provisions of section 4.16(b).  

A November 2014 Memorandum decision provides that on remand, the Board should seek additional medical evidence on the issue of unemployability due to the Veteran's service-connected disabilities, or the Board should explain why such evidence is not needed.  In light of additional evidence of record submitted by the Veteran, in the form of a February 2015 vocational assessment, that directly addresses the question of unemployability due to service-connected disability, the Board finds that referral of the case to the Chief Benefits Director of VA's Compensation and Pension Service for initial consideration of a TDIU under 
38 C.F.R. § 4.16(b) is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should refer the case to the Chief Benefits Director of VA's Compensation and Pension Service for consideration of a TDIU under 38 C.F.R. § 4.16(b).

2.  Thereafter, the AOJ should readjudicate the issue of entitlement to a TDIU based on the evidence of record, to include a February 2015 vocational assessment submitted by the Veteran.  If the benefits sought are not granted, the AOJ should furnish the Veteran and his representative with a Supplemental Statement of the Case, and should give him a reasonable opportunity to respond before returning the record to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




